United States Court of Appeals
                      For the First Circuit


No. 02-1640

               SECURITIES AND EXCHANGE COMMISSION,

                       Plaintiff, Appellee,

                                v.

                 MARTIN D. FIFE AND FAROUK KHAN,

                     Defendants, Appellants.

DENNIS S. HERULA, MARY LEE CAPALBO (AKA MARY LEE CAPALBO HERULA),
   SEAVIEW DEVELOPMENT & HOLDINGS, LTD., MICHAEL CLARKE, ROBERT
           WACHTEL, JOHAN HERTZOG, and CHARLES SULLIVAN,

                           Defendants,

                               and

                           DAVID ULLOM,

                        Relief-Defendant.


                           ERRATA SHEET

     The opinion of this Court issued on November 6, 2002 is
amended as follows:

     The second sentence of the second full paragraph on page 8 is
amended to read:

     Unlike the Second Circuit, we have not removed irreparable
harm from the preliminary injunction inquiry in SEC preliminary
injunction actions. SEC v. World Radio Mission, 544 F.2d 535, 541-
42 (1st Cir. 1976) (reversing the district court's finding that the
denial of injunctive relief will not cause any harm to the public,
irreparable or otherwise); see also SEC v. Lehman Bros., Inc., 157
F.3d 2, 9 (1st Cir. 1998) (finding that there was no obvious harm
in allowing appellant lienholder to maintain the escrow allegedly
secured by debtor through unlawful insider trading).